Citation Nr: 1012816	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, has been received.

2.  Entitlement to service connection for multiple-joint 
arthritis, claimed as secondary to service-connected 
duodenal ulcer disease. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis, 
pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to 
May 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision in 
which the RO denied the Veteran's claims for service 
connection for multiple-joint arthritis and for 
hypertension, each as secondary to the Veteran's service-
connected duodenal ulcer disease.  In addition, the RO 
denied the Veteran's claim for a TDIU.  The Veteran filed a 
notice of disagreement (NOD) in January 2001.  The RO issued 
a statement of the case (SOC) in February 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.

In May 2004, the Board, inter alia, remanded the claims on 
appeal to the RO for additional development.  After 
completing the requested actions, the RO, inter alia, 
continued the denial of the claims, as reflected in the 
October 2004 supplemental SOC (SSOC), and returned these 
matters to the Board for further appellate consideration.

In March 2005, the Board again, inter alia, remanded the 
claims to the RO (via the Appeals Management Center (AMC) in 
Washington, DC), for additional development.  After 
completing some of the requested actions, the AMC continued 
the denial of the claims, as reflected in the January 2006 
SSOC, and returned these matters to the Board for further 
appellate consideration.

In August 2006, the Board recharacterized the claim 
involving hypertension as a request to reopen a previously 
denied claim, and again, inter alia, remanded the claims to 
the RO, via the AMC, for additional development.  After 
completing some of the requested actions, the AMC continued 
the denial of the claims, as reflected in the December 2008 
SSOC, and returned these matters to the Board for further 
appellate consideration.

In April 2009, the Board again remanded the claims to the 
RO, via the AMC, for additional development.  After 
completing the requested actions, the AMC continued the 
denial of the claims, as reflected in the December 2009 
SSOC, and returned these matters to the Board for further 
appellate consideration.

The Board observes that, during the pendency of the appeal, 
the AMC apparently reopened the claim for service connection 
for hypertension and adjudicated the claim on the merits.  
However, regardless of the AMC's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence 
has been received to reopen the claim for service 
connection.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  Hence, the Board has continued to characterize 
claim involving hypertension as a request to reopen (as 
reflected on the title page). 

The Board's decision addressing the Veteran's claims for 
whether new and material evidence to reopen a claim for 
service connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, has been received 
and service connection for multiple-joint arthritis, claimed 
as secondary to service-connected duodenal ulcer disease, 
are set forth below.  The claim for a TDIU-expanded to 
include consideration on extra-schedular basis-is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is warranted.




FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  In a June 1972 rating decision, the RO denied service 
connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, the Veteran did 
not initiate an appeal.

3.  No new evidence associated with the claims file since 
the June 1972 rating decision, when considered by itself or 
with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension, as secondary to service-connected duodenal 
ulcer disease.

4.  No multiple-joint arthritis disability was present in 
service, or for many years thereafter, and the most 
persuasive medical opinions addressing the question of 
whether there exists a medical nexus between the multiple-
joint arthritis diagnosed post-service and the Veteran's 
service-connected duodenal ulcer disability weigh against 
the claim.


CONCLUSIONS OF LAW

1.  The June 1972 RO determination denying the Veteran's 
claim for service connection for hypertension, as secondary 
to service-connected duodenal ulcer disease, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's June 1972 denial is 
not new and material, the criteria for reopening the claim 
for service connection for hypertension, claimed as 
secondary to service-connected duodenal ulcer disease, are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001). 

3.  The criteria for service connection for multiple-joint 
arthritis, claimed as secondary to service-connected 
duodenal ulcer disease, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

Pertinent to the request to reopen, an August 2006 post-
rating letter provided the Veteran with notice that in order 
to reopen his previously denied claim for service connection 
for hypertension, VA had to receive new and material 
evidence, and this letter further defined what constituted 
new and material evidence specific to the reasons his claim 
was previously denied.  In this regard, the August 2006 
letter advised the Veteran that his claim was previously 
denied because there was no evidence that hypertension was 
either occurred in or was caused by service, or that there 
was a relationship to his service-connected ulcer.  He was 
also provided notice with the requirements for establishing 
the underlying claim for service connection, and advised him 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  A May 2009 letter also informed the Veteran that, in 
order to be considered new and material, the evidence would 
have to be evidence that was not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As the RO/AMC explained the type of evidence needed 
to establish each element of a claim for service connection, 
and explained what constitutes new and material evidence to 
reopen such a claim, the, Kent requirements have been met.

Regarding the claim for entitlement to service connection 
for multiple-joint arthritis, claimed as secondary to 
service-connected duodenal ulcer disease, the August 2006 
post-rating letter provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection for multiple-joint arthritis, 
claimed as secondary to service-connected duodenal ulcer 
disease, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the August 2006 and May 2009 letters, and 
opportunity for the Veteran to respond, the December 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, VA treatment 
records and the reports of September 1998, November 2005 fee 
based examinations and December 2008 and November 2009 VA 
record reviews.  Also of record and considered in connection 
with the appeal is various written statements provided by 
the Veteran and by his representative, on his behalf.  No 
further RO action on either claim, prior to appellate 
consideration, is required.   

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis or hypertension, 
becomes manifest to a degree of 10 percent within one year 
of separation from active service, then the disease is 
presumed to have been incurred during active service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In addition to the basic legal authority noted above, under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service- connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[Parenthetically, the Board notes that, effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection 
on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006).].  

A.  Petition to Reopen

The RO denied the Veteran' service connection for 
hypertension, claimed as secondary to service-connected 
duodenal ulcer disease ,in June 1972.  The evidence then of 
record consisted only of the report a 1960 examination 
conducted in conjunction with another claim.  The basis for 
the RO's denial was that there was no evidence that the 
Veteran's hypertension was either occurred in or was caused 
by service, or that there was a relationship to his service-
connected ulcer.

The Veteran did not initiate an appeal of the RO's June 1972 
decision; hence, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran's application to reopen his claim for service 
connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease was received in 
June 1997.  As regards petitions to reopen filed prior to 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new and 
material evidence is evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

Since the June 1972 rating decision, evidence added to the 
claims file includes VA and private medical records 
reflecting diagnoses of hypertension. However, none of the 
evidence received since the June 1972 denial, to include 
reports of VA examinations, VA Medical Center (VAMC) notes 
pertaining to hypertension treatment and private medical 
records, indicates a medical relationship between either the 
Veteran's service-connected ulcer.disease or his military 
service. 

Thus, while the additionally-received medical evidence is 
"new" in the sense that it was  not previously before agency 
decision makers, this evidence is not "material" for 
purposes of reopening the claim for service connection for 
hypertension, as secondary to service-connected duodenal 
ulcer disease  , as this evidence does not include any new 
evidence concerning a relationship.

The only other evidence added to the record consists of 
statements by the Veteran and his representative.  
Assertions purporting to establish a nexus between the 
current hypertension and his service-connected ulcer are 
essentially cumulative of assertions made in connection with 
the prior claim.  In any event, none of the Veteran's or his 
representative's assertions as to nexus to service or to a 
service-connected disability, alone, provides a basis for 
reopening the claim.  Medical matters of diagnosis and 
etiology are matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, the claim 
turns on one or more medical matters, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension, as secondary to service-connected duodenal 
ulcer disease are not met, and the June 1972 RO denial of 
this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 

B.  Service Connection

The medical evidence reflects no complaints, findings, or 
diagnosis pertaining to multiple-joint arthritis in service 
or for many years thereafter.  Service treatment records 
include no mention of multiple-joint arthritis.  His joints 
were noted to be normal in the report of the May 1956 
separation examination.

In October 1983, the Veteran was seen for complaints of 
recurrent hip, back and shoulder pain.  A February 1996 
treatment note indicated that the Veteran had arthritis- 
back pain.  A June 1997 private consultation letter 
diagnosed the Veteran with severe degenerative joint 
disease.

On September 1997 VA fee based examination, the Veteran 
reported complaints of arthritis pain in his neck, elbows, 
knees, right hip, fingers and shoulders.  The Veteran 
reported that he had difficulty taking non-steroidal anti-
inflammatory drugs because of his ulcer disability.  The 
diagnosis was arthritis involving hands, elbows, cervical 
spine, hips and shoulders.

In a January 1999 addendum, the September 1997 fee based 
examiner concluded that the Veteran's duodenal ulcer was not 
related to his arthritic problems but because of the 
intolerance of the Veteran to take Nonsteroidal 
Antiinflammatory Drugs (NSAIDs) for the relief of arthritis, 
it may make it more difficult to manage the arthritis.

On VA fee based examination in November 2005, the Veteran 
reported having his multiple-joint arthritis for 25 years.  
The VA fee based examiner noted that a portion of the 
Veteran's claims file was made available and reviewed.  The 
fee based examiner indicated that it was as least as likely 
as not that the Veteran's multiple-joint arthritis was 
aggravated by his service-connected duodenal ulcer disease.  
He noted that the Veteran was unable to take required 
medications including NSAIDs secondary to the duodenal ulcer 
condition.  The rationale also included the fact that there 
was both a pathophysiologic relationship and ample evidence 
in the medical records to support this claim.  The VA fee 
based examiner was unable to determine the degree of 
aggravation without resorting to mere speculation.

Because the Veteran's medical condition prevented him from 
traveling far distances to report to a VA examination, the 
RO obtained a VA medical opinion.  In the December 2008 
report, the physician noted that he reviewed the Veteran's 
claims file and electronic notes.  He indicated that recent 
notes from the VAMC reflected that the Veteran had multiple-
joint osteoarthritis that was being treated with a proton 
pump inhibitor, omeprazole and an NSAID (Mobic).  These were 
apparently providing relief for the Veteran's 
gastrointestinal and arthritic symptoms.  The physician 
opined that in view of the Veteran's reported positive 
responses to his medication regimen, the Veteran had 
demonstrated that he could be treated with NSAID medications 
successfully.  The VA physician saw no evidence from the 
record that the Veteran's osteoarthritis had been 
significantly worsened by his previous treatment.

In a November 2009 addendum to the December 2008 report, the 
VA physician noted that the Veteran had some "difficulty" 
with some NSAID drug treatment for his arthritis because of 
aggravation of his duodenal ulcer disease.  The physician 
indicated that this was a well known complication of NSAID 
treatment.  A review of the claims file also showed that the 
Veteran had been treated successfully several times in the 
past with Celebrex and in January 2009 was being treated 
with Mobic.  These were both considered NSAIDs.  The 
physician noted the previous opinions regarding the 
Veteran's arthritis and his service-connected ulcer.  He 
indicated that NSAIDs were used for the relief of arthritic 
symptoms and did not alter the disease state in any way.  
Their presence or absence would not alter the course or 
progression of arthritis.  They reduced pain in many 
patients.  The physician concluded that the course of the 
Veteran's arthritis had not been changed because he could 
not tolerate NSAIDs.  The Veteran's arthritis had not been 
caused or aggravated by his duodenal ulcer disease.

After a full review of the record, including the medical 
evidence, and statements by the Veteran and his 
representative, the Board finds that service connection for 
multiple-joint arthritis, claimed as secondary to service-
connected duodenal ulcer disease, is not warranted.  

The Veteran has been diagnosed with severe degenerative 
joint disease of multiple joints.  Nonetheless, the claim 
must  be denied on the basis of medical nexus. 

At the outset, the Board observes that the Veteran does not 
contend, nor does the record  demonstrate, that his 
multiple-joint arthritis had its onset during his period of 
military service or within one year of his discharge from 
service, or that the disability is otherwise medically 
related to service.  Rather, the Veteran claims service 
connection on a secondary basis.  

Significantly, however, the Board finds that the most 
persuasive medical opinions on the question of whether 
exists a medical nexus between the multiple-joint arthritis 
disability diagnosed post-service and the Veteran's service-
connected duodenal ulcer weighs against the claim.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The November 2005 VA contract examination from a private 
doctor reflects a conclusion that it was as least as likely 
as not that the Veteran's multiple-joint arthritis was 
aggravated by his service-connected duodenal ulcer disease.  
While this opinion seems to suggest a medical relationship 
between service-connected ulcer disability and current 
multiple-joint arthritis problems, the Board notes that the 
private doctor was only able to review an unspecified 
portion of the Veteran's claims file.  The physician also 
noted that that the Veteran was unable to take required 
medications including NSAIDs secondary to the duodenal ulcer 
condition and that he was unable to determine the degree of 
aggravation without resorting to mere speculation.

By contrast, the Board finds probative the opinion of the 
December 2008 VA physician, who in his December 2008 report 
and November 2009 addendum, indicated that the claims file 
was reviewed and included in the report a summary of both 
the service and post service medical evidence.  In his 
November 2009 addendum, the physician specifically addressed 
the opinions of the September 1997, January 1998 and 
November 2005 VA examinations.  While the November 2005 VA 
examiner indicated that the Veteran was unable to take 
required medications including NSAIDs secondary to the 
duodenal ulcer condition, the November 2009 physician noted 
that a review of the claims file showed that the Veteran had 
been treated successfully several times in the past with 
Celebrex and in January 2009 was being treated with Mobic 
which were both considered NSAIDs.  The physician also 
opined that the Veteran's arthritis had not been caused or 
aggravated by his duodenal ulcer disease as the presence or 
absence of NSAIDs would not alter the course or progression 
of arthritis.  

The Board finds the November 2009 VA opinion persuasive on 
the question of medical relationship between the current 
multiple-joint arthritis disability and service-connected 
duodenal ulcer, inasmuch as the opinion clearly was based 
upon full consideration of the Veteran's documented medical 
history and assertions, and because the rationale underlying 
the opinion is reasonable and consistent with the evidence 
of record. 

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
Veteran's and his representative's assertions.  However, to 
the extent that these assertions have been offered to 
establish a relationship between the Veteran's current 
multiple-arthritis  and a service-connected disability, such 
evidence must fail.  The matter of medical etiology, or 
relationship-the matter on which this claim turns-is within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that service 
connection for multiple-joint arthritis, claimed as 
secondary to service-connected duodenal ulcer disease, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hypertension, claimed as secondary to service-connected 
duodenal ulcer disease, is denied. 

Service connection for multiple-joint arthritis, claimed as 
secondary to service-connected duodenal ulcer disease, is 
denied. 




REMAND

Unfortunately the Board finds that further RO action on the 
claim for a TDIU is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one service-connected 
disability, the disability is rated at 60 percent or more, 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2009).  A total disability rating may also be assigned on 
an extra-schedular basis, in exceptional cases, and pursuant 
specifically prescribed the procedures, for a Veteran who is 
unable to secure and follow a substantially gainful 
occupation (i.e. is unemployable) by reason of a service- 
connected disability, but who fails to meet the percentage 
requirement set forth in section 4.16(a).  See 38 C.F.R. § 
4.16(b).  See also 38 C.F.R. §  3.321(b)(1).  

The Veteran's lone service-connected disability is duodenal 
ulcer, for which a 20 percent rating has been assigned.  
Consequently, the percentage requirement of 4.16(a) has not 
been met.  However, as noted, entitlement to a TDIU, on an 
extra-schedular basis (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)), may nonetheless be established, if the Veteran is 
shown to be unemployable by reason of his service-connected 
disability.

Here, the record contains a medical opinion suggesting that 
he is unemployable due to his service-connected duodenal 
ulcer.  In this regard, in a December 1994 letter, a private 
physician opined that the Veteran's peptic ulcer disease 
began in service and had been associated with massive 
gastrointestinal bleeding on occasions.  He concluded that 
the Veteran was permanently and totally disabled from work.  
However, in the subsequent February 2004 SOC and October 
2004, January 2006, December 2008, December 2009 SSOCs, the 
RO continued the denial of the Veteran's claim, noting that 
records failed to show any evidence that would warrant 
consideration for a TDIU.

In light of the above, it does not appear that the RO has 
meaningfully considered all pertinent evidence or record, to 
particularly include the December 1994 private doctor's 
opinion which, when read in its entirety, tends to indicate 
that the Veteran is unemployable due to his service-
connected duodenal ulcer disability.  Further, it does not 
appear that the referenced opinion is directly contradicted 
by any other medical opinion of record.  Given these facts, 
as well as the prescribed procedures for awarding a TDIU on 
an extra-schedular basis, pursuant to38 C.F.R. § 4.16(b), 
the Board is unable to award an extra-schedular TDIU, but, 
rather, must remand the matter for further RO consideration.  
On remand, the RO must determine whether the procedures for 
referral for consideration of an extra-schedular TDIU, set 
forth in 38 C.F.R. § 4.16(b) are invoked, based on full 
consideration of all pertinent evidence, to particularly 
include the December 1994 opinion. 

Further, while the matter is on remand, to ensure that all 
due process requirements are met, the RO should give the 
appellant another opportunity to provide information and/or 
evidence pertinent to the claim  remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted 
prior to adjudicating the claim for a TDIU, to include on an 
extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.

The RO should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim TDIU, to 
include on an extra-schedular basis 
pursuant t to 38 C.F.R. §§ 3.321(b) and 
4.16(b)., in light of all pertinent 
evidence (to particularly include the 
December 1994 opinion) and legal 
authority.  The RO must specifically and 
meaningfully address whether the 
procedures for referral for an extra-
schedular TDIU are met.

4.  If the claim for a TDIU remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


